Title: To George Washington from Brigadier General Thomas Mifflin, 13 February 1777
From: Mifflin, Thomas
To: Washington, George

 

My dear general
Reading [Pa.] 13th February 1777

I had the Honor to write to you from Philadelphia at which place I was detaind near three Weeks by Want of Cash. This being the best Place to purchase Intrenching Tools and Forage I employd Colonel Mark Bird to procure them—He has engaged a very considerable Qy but is now obligd to stop through Want of Money having expended all his own and a very large Sum which he borrowd. I sent an Express to Philadelphia on Saturday to Mr Smith; he returnd Yesterday without a Farthing and gives me no Encouragement of receiving any in less than many Weeks. In the mean Time the Farmers are taking Advantage of the Season and ask 25 ⅌ Cent more for their Grain & Horses than they did two Weeks past.
So many persons are employd to purchase Horses (for the several Troops) in this and the Neighbouring Counties, that it is now almost impossible to buy One but at a most extravagant Rate.
Enclosd I send your Excellency some Thoughts on the new Arrangement of the Quarter Master Generals Department—As other Ideas occur I will communicate them—I have only to request your Excellencys Orders respecting them as soon as convenient that the Department may have as early as possible its new Coat on.
The enclosd Letter was deliverd to me by a French Gentleman who was made Prisoner last Year at St Johns. I have the Honour to be with much Attachment Your Exy Ob. Sert

Thomas Mifflin

